DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 7/13/2021 including the preliminary amendment filed on 2/28/2022. Claims 2-23 are pending. Claim 1 has been cancelled. No claims have been withdrawn. New claims 3-23 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed on 10/13/2021 and 6/15/2022 are being considered.

Drawings
The Drawings filed on 7/13/2021 and Replacement Drawings filed on 2/28/2022 were received.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “supporting structure”, “load transmitting structure”, “rotation enabling connection”, “first drive system”, “second drive system”, “limit switch or sensor”, “torque transmitting member”, “control system”, “user interface”, “sensors” as recited throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to because of the following minor informalities:
In the Replacement Drawings filed on 2/28/2022, portions of Figure 11 appear to be distorted (see annotated Fig. 11 of 2/28/2022 drawing below). Applicant is requested to submit a replacement drawing that clarifies the distorted portions. Note that Figure 11 of the Drawings originally filed on 7/13/2021 does not include the distorted portions (see annotated Fig. 11 of 7/13/2022 drawing below).

    PNG
    media_image1.png
    839
    717
    media_image1.png
    Greyscale

Annotated Fig. 11 of Drawings filed on 2/28/2022

    PNG
    media_image2.png
    850
    714
    media_image2.png
    Greyscale

Annotated Fig. 11 of Drawings filed on 7/13/2021
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6-7 are objected to because of the following informalities:
Claim 6, “each upper block” is objected to because the limitation does not properly refer back to the previously recited “one or more upper blocks” in claim 5. This objection can be overcome by reciting, “each of the one or more upper blocks”. See also claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-10, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melton et al. (US 7531741) (‘Melton’) in view of Whipple et al. (US 20100139645) (‘Whipple’).
Claim 2, Melton teaches a solar tracking carport, comprising:
a supporting structure including at least two columns (26, 28; Fig. 1);
a three-dimensionally rigid canopy deck 22 having a deck length (length of 22; Fig. 1) in a deck longitudinal direction from a first edge to a second edge (Fig. 1) and having a deck width (width of 22; Fig. 1), the three-dimensionally rigid canopy deck including at least one solar panel 24;
a deck frame 50 configured to support the at least one solar panel (Figs. 1 and 2), the deck frame including a load transmitting structure 56 extending substantially across the deck width of the three dimensionally rigid canopy deck (56 extends substantially across the width of 22; Figs. 1-2), the deck frame having only one axis of rotation positioned substantially centrally between the first edge and the second edge (col. 3, lines 24-25; Fig. 1) and defining a first canopy deck portion (first canopy deck portion of 50; Fig. 2) and a second canopy deck portion (second canopy deck portion of 50; Fig. 2), the first canopy deck portion configured to be disposed over a first parking spot (col. 5, lines 26-34; Figs. 1-2), the second canopy deck portion configured to be disposed over a second parking spot (col. 5, lines 26-34; Figs. 1-2);
a rotation enabling connection (connection at 32 and 34; Figs. 1 and 7a) configured to rotatably connect the three-dimensionally rigid canopy deck to the at least two columns of the supporting structure (col. 3, lines 50-55; Fig. 1);
a first drive system (32; col. 4, lines 7-14) configured to control tilting of the three-dimensionally rigid canopy deck about the one axis of rotation (Figs. 1-2).
Melton does not teach the first drive system being configured to control tilting of the three-dimensionally rigid canopy deck about the one axis of rotation to a first maximum angle in a first direction and to a second maximum angle in a second direction, the first maximum angle preventing the first edge of the three-dimensionally rigid canopy deck from going above or below a first threshold height, the second maximum angle preventing the second edge of the three-dimensionally rigid canopy deck from going above or below a second threshold height; and
at least one limit switch or sensor configured to power off the first drive system if the three-dimensionally rigid canopy deck is tilted about the one axis of rotation to a third maximum angle in the first direction or to a fourth maximum angle in the second direction, the third maximum angle being different than the first maximum angle, the fourth maximum angle being different than the second maximum angle.
However, Whipple teaches a solar tracking system comprising a first drive system configured to control tilting of a three-dimensionally rigid canopy deck about one axis of rotation to a first maximum angle in a first direction (first maximum angle on 224 in a first direction; Fig. 31) and to a second maximum angle in a second direction (second maximum angle on 224 in a second direction; Fig. 31), the first maximum angle preventing the first edge of the three-dimensionally rigid canopy deck from going above or below a first threshold height (it is understood that the first maximum angle prevents the first edge of the three-dimensionally rigid canopy deck from going above or below a first threshold height; [0091]; Fig. 31), the second maximum angle preventing the second edge of the three-dimensionally rigid canopy deck from going above or below a second threshold height (it is understood that the second maximum angle prevents the second edge of the three-dimensionally rigid canopy deck from going above or below a second threshold height; [0091]; Fig. 31); and
at least one limit switch or sensor (226/228) configured to power off the first drive system if the three-dimensionally rigid canopy deck is tilted about the one axis of rotation to a third maximum angle in the first direction (it is understood that 226/228 is suitable to power off the first drive system if the three-dimensionally rigid canopy deck is tilted about the one axis of rotation to a third maximum angle in the first direction at 228 in the first direction; [0091]; Fig.31) or to a fourth maximum angle in the second direction (not required by the claim due to recitation of “or”; note that it is nonetheless understood that 226/228 is suitable to power off the first drive system if the three-dimensionally rigid canopy deck is tilted about the one axis of rotation to a fourth maximum angle in the second direction at 228 in the second direction; [0091]; Fig. 31), the third maximum angle being different than the first maximum angle (the third maximum angle at 228---for example 228 left side---is different than the first maximum angle---for example the maximum angle portion at the left side of 224; Fig. 31), the fourth maximum angle being different than the second maximum angle( the fourth maximum angle at 228---for example 228 right side---is different than the second maximum angle---for example the maximum angle portion at the left side of 224; Fig. 31).
Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the first drive system to be configured to control tilting of the three-dimensionally rigid canopy deck about the one axis of rotation to a first maximum angle in a first direction and to a second maximum angle in a second direction, the first maximum angle preventing the first edge of the three-dimensionally rigid canopy deck from going above or below a first threshold height, the second maximum angle preventing the second edge of the three-dimensionally rigid canopy deck from going above or below a second threshold height; and at least one limit switch or sensor configured to power off the first drive system if the three-dimensionally rigid canopy deck is tilted about the one axis of rotation to a third maximum angle in the first direction or to a fourth maximum angle in the second direction, the third maximum angle being different than the first maximum angle, the fourth maximum angle being different than the second maximum angle, with the reasonable expectation of further preventing the three-dimensionally rigid canopy deck from rotating beyond a desired angle or height.
Claim 3, Melton further teaches wherein the first drive system includes at least two upper supporting column portions (44, 47) configured to couple to the at least two columns (Figs. 7a-7b).  
Claim 4, Melton further teaches wherein the deck frame includes at least two cross beams or at least two longitudinal beams (54 or 52).
Claim 5, Melton further teaches wherein the three-dimensionally rigid canopy deck includes one or more upper blocks (90; Figs. 11-12), each of the upper blocks having a block longitudinal direction (longitudinal direction of 90; Fig. 11) and being rigid at least in the block longitudinal direction (it is understood that the upper blocks are rigid at least in the block longitudinal direction; col. 5, lines 4-7), each of the upper blocks including the at least one solar panel (Fig. 12), and wherein the deck frame is configured to support the one or more upper blocks (Fig. 11).  
Claim 6, Melton further teaches wherein each upper block includes at least two upper block supporting members 102 and at least two transverse members 100.  
Claim 7, Melton further teaches wherein each upper block includes supporting points 52 configured to couple to a crane (note that under the broadest reasonable interpretation, element 52 is nonetheless suitable as a supporting point to couple to a crane, as exceedingly broadly claimed; Fig. 11).  
Claim 8, Melton further teaches a torque transmitting member 56 extending substantially across the deck width of the three dimensionally rigid canopy deck and along the one axis of rotation, wherein the torque transmitting structure includes a pipe, a tube, a beam or a truss (tube; Fig. 6).
Claim 9, Melton further teaches wherein the rotation enabling connection includes at least one pipe arm 66.
Claim 10, Melton further teaches wherein the first drive system is coupled to the at least one pipe arm (Figs. 7a-7b and 8).
Claim 15, Melton further teaches a control system 48 configured to control the first drive system (it is understood that the control system is configured to control the first drive system; col. 4, lines 7-14).  
Claim 21, Melton further teaches wherein the carport is modular (col. 3, lines 9-14).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melton et al. (US 7531741) (‘Melton’) in view of Whipple et al. (US 20100139645) (‘Whipple’) as above and further in view of Ratliff, Jr. (US 4184479) (‘Ratliff’).
Claim 11, Melton and Whipple teach all the limitations of claim 2 as above. Melton is silent as to the deck frame being foldable. However, Ratliff teaches a frame (7, 8) being foldable (col. 3, lines 4-13; Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the deck frame being foldable, with the reasonable expectation of protecting solar panels while not in use.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melton et al. (US 7531741) (‘Melton’) in view of Whipple et al. (US 20100139645) (‘Whipple’) as above and further in view of Saucier et al. (US 20050092218) (‘Saucier’).
Claim 12, Melton and Whipple teach all the limitations of claim 2 as above. Melton is silent as to the first drive system including a self-locking screw. However, Saucier teaches a modular construction comprising a drive system comprising a self-locking screw ([0039]; Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try using a self-locking screw in the first drive screw, with the reasonable expectation of preventing the carport from collapsing.
Claim 13, Melton and Whipple teach all the limitations of claim 2 as above. Melton is silent as to a power screw and a nut, and wherein one of the power screw and the nut is configured to travel and the other of the power screw and the nut is not configured to travel. However, Saucier teaches a solar tracker comprising a drive system including a power screw 17 and a nut 18, and wherein one of the power screw and the nut is configured to travel and the other of the power screw and the nut is not configured to travel ([0036]; Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the first drive system including a power screw and a nut, and wherein one of the power screw and the nut is configured to travel and the other of the power screw and the nut is not configured to travel, with the reasonable expectation of controlling the operation of the canopy deck more precisely to achieve the desired position.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melton et al. (US 7531741) (‘Melton’) in view of Whipple et al. (US 20100139645) (‘Whipple’) as above and further in view of Johnson et al. (US 20090056698) (‘Johnson’).
Claim 14, Melton and Whipple teach all the limitations of claim 2 as above. Melton is silent as to the rotation enabling connection including at least one lug coupled to the deck frame. However, Johnson teaches a solar tracker comprising a connection including lugs ([0044], [0052]). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the rotation enabling connection including at least one lug coupled to the deck frame, with the reasonable expectation of securing the rotation enabling connection to the deck frame using known materials and techniques with no change in respective function.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melton et al. (US 7531741) (‘Melton’) in view of Whipple et al. (US 20100139645) (‘Whipple’) as above and further in view of McClure et al. (US 20150331972) (‘McClure’).
Claim 16, Melton and Whipple teach all the limitations of claim 15 as above. Melton is silent as to a user interface configured to enable a user to configure the control system. However, McClure teaches a solar tracking system comprising a user interface configured to enable a user to configure a control system [0141]. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a user interface configured to enable a user to configure the control system, with the reasonable expectation of allowing a user to more easily control the control system as desired.
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melton et al. (US 7531741) (‘Melton’) in view of Whipple et al. (US 20100139645) (‘Whipple’) as above and further in view of Singer et al. (US 20150244316) (‘Singer’).
Claims 17-20, Melton and Whipple teach all the limitations of claim 15 as above. Melton is silent as to sensors configured to sense environmental factors or system conditions, wherein the control system is configured to park the three-dimensionally rigid canopy deck in a predetermined position based on the environmental factors, wherein the control system is configured to recalibrate the system in response to a trigger condition, wherein the trigger condition includes passage of a set time period. However, Singer teaches [claim 17] a solar assembly comprising sensors configured to sense environmental factors ([0102]), [claim 18] wherein the control system is configured to park the three-dimensionally rigid canopy deck in a predetermined position based on the environmental factors ([0102]), [claim 19] wherein the control system is configured to recalibrate the system in response to a trigger condition ([0102]), and [claim 20] wherein the trigger condition includes passage of a set time period ([0121]). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the carport comprising sensors configured to sense environmental factors or system conditions, wherein the control system is configured to park the three-dimensionally rigid canopy deck in a predetermined position based on the environmental factors, wherein the control system is configured to recalibrate the system in response to a trigger condition, and wherein the trigger condition includes passage of a set time period, with the reasonable expectation of optimizing the performance of the solar assembly of the carport in various environmental conditions.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melton et al. (US 7531741) (‘Melton’) in view of Whipple et al. (US 20100139645) (‘Whipple’) as above and further in view of Schimelpfenig et al. (US 20180175783) (‘Schimelpfenig’).
Claim 22, Melton and Whipple teach all the limitations of claim 2 as above. Melton is silent as to a second drive system synchronized with the first drive system. However, Schimelpfenig teaches a solar tracking system comprising a second drive system synchronized with a first drive system ([0034]). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a second drive system synchronized with the first drive system, with the reasonable expectation of driving additional solar panels.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melton et al. (US 7531741) (‘Melton’) in view of Whipple et al. (US 20100139645) (‘Whipple’) as above and further in view of McKibbin (US 4590719).
Claim 23, Melton and Whipple teach all the limitations of claim 2 as above. Melton is silent as to each of the at least two columns including at least one articulated joint. However, McKibbin teaches a column including at least one articulated joint (generally indicated at 18; claim 1; Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming each of the at least two columns including at least one articulated joint, with the reasonable expectation of making it easier to raise and lower the columns.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635